DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated filed 11/12/2021 are as follows:
	Claims 1, 9, 12, and 14 are amended,
	Claims 2-8, 13, 15-18, and 21 are canceled,
	Claim 22 is new,
	Claims 1, 9-12, 14, 19, 20, and 22-30 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Patent No. 4,482,009, “Nishimura”, previously cited) in view of Ito et al. (U.S. Patent No. 5,794,845, “Ito”, previously cited) and in further view of Yoshinori et al. (U.S. Patent No. 6,491,578, “Yoshinori”, previously cited). 

Regarding Claim 14, Nishimura discloses a method of providing a dual zone auxiliary climate control system for a vehicle (figs 1-5), comprising:

providing a first thermostat (45-1) for setting a commanded first temperature for a first climate control zone (Z1) and providing a second thermostat (45-2) for setting a commanded second temperature for a second climate control zone (Z3, see col 10, lines 35-45);
forcing, by a blower (12), air through an evaporator (13) and a dual zone heater core (14a, 14b); 
directing the air from of the heater core toward a first zone mode door (30) located directly adjacent the first side of the motor vehicle (as the door could be said to be directly adjacent either side of motor vehicle); and
directing the air from the heater core toward a second zone mode door (31) located directly adjacent the second side of the motor vehicle (as the door could be said to be directly adjacent either side of motor vehicle).
controlling the first zone mode door to cause air to flow to first (24) and second (25) air discharge vents located forward of the first zone mode door; and 
controlling the second zone mode door to cause air to flow to third (26) and fourth (27) air discharge vents located forward of the second zone mode door.
However, Nishimura does not explicitly disclose allocating, by a coolant control valve, coolant from a heat source to the heater core to control an amount of heat provided by the heater core. Ito, however, discloses a climate control system for a vehicle (fig 1) wherein a coolant control valve (4, 5, 10) allocates coolant from a heat source (1) to the heater core (6, 7) to 
Nishimura, as modified, does not explicitly disclose directing the air from of the heater core forwards along a first duct that is positioned to the right of a right end of the second row of seats or directing the air from the heater core forwards along a second duct that is positioned to the left of a left end of the second row of seats. Yoshinori, however, discloses directing air from a heater core (10d, fig 2) forwards along a first duct (5, fig 10) that is positioned to the right of a right end of a second row of seats (S2, fig 1) and directing the air from the heater core forwards along a second duct (6, fig 10) that is positioned to the left of a left end of the second row of seats (S2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura, as modified, to provide the ducts of Yoshinori in order to allow for efficient distribution of the conditioned air. 

Regarding Claim 19, the combination of Nishimura, Ito, and Yoshinori discloses all previous claim limitations. Nishimura further discloses including providing (a) the first climate control zone (Z1) and the first conditioned air discharge vent (24) and the second conditioned air discharge vent (25) on a first side of the vehicle (see annotated fig 1 below) and (b) the second climate control zone (Z3) and the third conditioned air discharge vent (26) the fourth conditioned air discharge vent (27) on a second side of the vehicle (see annotated fig 1 below).

    PNG
    media_image1.png
    350
    416
    media_image1.png
    Greyscale

5.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Ito, and Yoshinori as applied to claim 19 above, and further in view of Filipkowski et al. (U.S. Patent Publication No. 2019/0077286, “Filipkowski”, previously cited).


Regarding Claim 20, the combination of Nishimura, Ito, and Yoshinori discloses all previous claim limitations. However, they do not explicitly disclose providing the first conditioned air discharge vent above the second conditioned air discharge vent and the third conditioned air discharge vent above said fourth conditioned air discharge vent. Filipkowski however, discloses a vehicle (figs 2A and 4) wherein a first conditioned air discharge vent above a second conditioned air discharge vent (see annotated fig 2A) and a third conditioned air discharge vent above a fourth conditioned air discharge vent (see annotated fig 4 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date . 


    PNG
    media_image2.png
    598
    729
    media_image2.png
    Greyscale



Allowable Subject Matter
6.	Claims 1, 9-12, and 22-30 are allowed.

Response to Arguments
7.	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 19-20) that Nishimura does not teach a first zone mode door directly adjacent a first side of a motor vehicle and second zone mode door directly adjacent a second side of the motor vehicle as required by claim 14. The Examiner respectfully disagrees; the first zone mode door (30) and second zone mode door (31) are positioned inside the compartment of the motor vehicle and thus can be said directly adjacent to any side of the motor vehicle. Further, previously cited Yoshinori is now being relied upon to teach the limitations of the ducts now required by the claims. 
The rest of Applicant’s arguments concern claims that have been indicated as allowable. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763